PER CURIAM.
Defendant Harold Garner’s conviction was affirmed in this Court by per curiam opinion on December 1, 1982. On January 4, 1983 Garner filed a “Motion for Rehearing Review, Motion for Stay Order”, “Motion for Writ of Certiorari” and “Motion for Writ of Habeas Corpus”, a pleading originally given No. 83-KH-0017 in this Court.
We have lodged the application in these proceedings as an out-of-time application for rehearing from the December 1, 1982 judgment affirming defendant’s conviction, and now entertain the application on its merits.
Rehearing denied 422 So.2d 1164 (La.1982). See State v. Hayes, 412 So.2d 1323 (La.1982) and State v. Yarbrough, 418 So.2d 503 (La.1982).
LEMMON and DENNIS, JJ., concur.